DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

IDS
Reference Bravo et al. (US 2009/0283009) from the IDS filed 8/26/2021 is not being considered as the art seems to be directed to a passenger rail car which is unrelated to the applicant’s invention.  
 
Response to Amendment
Applicant’s response filed on 9/27/2021 to claims 1, 2, 4, 5, 8-10, 14-16, 21, 26, 32, 36 and 37 are acknowledged by the examiner.
Claims 1, 2, 4, 5, 8-10, 14-16, 21, 26, 32, 36 and 37 are pending.
Claims 1, 2, 4, 5, 8-10, 14-16, 21, 26, 32, 36 and 37 are examined.



Response to Arguments
Applicant’s arguments in regards to the examiner misinterpreting of the how the embodiment (Figs 21a-21f) of primary reference Ziv functions in an opposing manner when examiner is interpreting the limitation “wherein the removal disk is configured to collapse on the locking pin, pressing the locking pin towards a central axis of the device, for unlocking the device” of claim 1 is acknowledged by the examiner but is not persuasive. Examiner understands that the applicant’s interpretation of how the embodiment of primary reference Ziv functions is not wrong; however, the examiner contends that the current claim limitations enable the examiner’s current interpretation to still read on the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the direct interaction between the removal disc and the locking pin/ wherein the disc is pressed on the locking pin towards a central axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees with the applicant’s current arguments towards the limitation in question at this time because the current claim does not say what is being described by the applicant in their arguments. Applicant is saying that the interpretation to the limitation is wrong because applicant thinks that disk is strictly limited to directly collapse on the locking pin to cause the pressing of the locking pin towards a central axis; conversely, the examiner is taking the position that the current limitation as written is not strictly limited to direct interaction between the two elements as it opens the possibility of there being an indirect interaction between the two elements as that is how the examiner interpreted the limitation. When the removable disc 199 is in its collapsed state and the locking pins 123 engage a lower edge of aperture 148 in inner tube 252, the locking pins 123 are pressed towards the central axis of the device in order to unlock the device from the second expanded state. In other words, 
In summary, the examiner is simply saying that the current limitation as written can be interpreted in either the direct interaction way (as interpreted and argued by applicant) or the indirect interaction way (as interpreted by the examiner and relied upon in the rejection). Examiner suggests that the structure and/or functional limitations of claim 1 be further clarified in order to overcome the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4-5,8-10,14-16, 21, 26, 32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv (US Patent Application Publication No. 2009/0266367 A1).

Regarding claim 1, Ziv discloses a device sized and shaped for alleviating pelvic organ prolapse when inserted into a vagina (Fig 3a and 20a-e), comprising: 
a treatment rendering portion (800, Fig 3a/940, Fig 20a) configured to be adjustable between a first, collapsed state (800 in Fig 3a, see Fig 3a/ 940 in Fig 20a, see Fig 20a) and a second, expanded state (800 in Fig 3c, see Fig 3c/ 940 in Fig 20d, see Fig 20d),
where the treatment rendering portion comprises plastic arcs (302 of 940, see Fig 20a-e; [0092],[0200]), each having a distal end (A, see annotated Fig 20d) and a proximal end (B, see annotated Fig 20d), connected to two concentric telescopic elements (152 and 156, see Fig 20d), 
where the distal ends of the plastic arcs do not intersect directly with each other (302 does not intersect directly with one another at A, see annotated Fig 20d);
wherein the concentric elements are an external tube (152, see Fig 20d) and an internal tube (156, see Fig 20d) coaxial with and slidable within the external tube (156 is coaxial with and slidable within 152 to transition between the first and second states , see Figs 20a-d), the internal tube (156) and the external tube (152) releasably interlock (156 and 152 is able to slidably lock when 157 is received into 148; and 156 and 152 is able to slidably unlock from one another via 259 after pulling 318 enabling 157 to disengage from 148 and is thus considered as being releasably interlocked; see Figs 20a-d) to prevent sliding when in the expanded state (157 when received by 148 prevents 156 and 152 from sliding when in the expanded state, see Figs 20c-d), where the external tube (152) is configured with a slot (148, see Fig 20a-d) within which at least one locking pin of the internal tube (157 of 156, see Fig 20a-d) is received to interlock the external and internal tubes (157 when received by 148 prevents 156 
wherein the device further comprises a removal device (the mechanism involved with converting the device from the second, expanded state to the first, collapsed state, see Figs 20a-e and [0267]) comprising a string (318, see Figs 20a-d) for converting the device from the second, expanded state to the first, collapsed state (see Figs 20a-d; [0267]). 

    PNG
    media_image1.png
    763
    464
    media_image1.png
    Greyscale

Ziv does not explicitly disclose a removal disk attached to the string, and wherein the removal disk is configured to collapse on the locking pin, pressing the locking pin towards a central axis of the device, for unlocking the device.
examiner is interpreting the removal device as referred to by the applicant’s specification on pg5 lines 1-8) and an analogous locking pins (123, see Figs 21a-f) where the removal device further comprises a removal disk (199, see Fig 21F)(199 of the analogous removal device is thin circular object that integral in converting the device from the second, expanded state to the first, collapsed state and is thus considered as a removal disk, see Fig 21F; the examiner is interpreting the term “disk” to be defined as a thin circular object as referred to by the Merriam-Webster’s dictionary definition) attached to the string (disk 199 of the removal device is attached to string 318 via 153, see Figs 21a-f), and wherein the and wherein the removal disk is configured to collapse on the locking pin, pressing the locking pin towards a central axis of the device, for unlocking the device (disk 199 collapses on the surfaces of 123 when string 318 is pulled which causes locking pins 123 to bend medially resulting in the device to convert to the first, collapsed state, see Figs 21a-f and [0275]-[0276]) for the similar purpose of converting the device from the second, expanded state to the first, collapsed state ([0270]-[0271], [0275]-[0278]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal device (the mechanism involved with converting the device from the second, expanded state to the first, collapsed state) disclosed by Ziv with the analogous removal device disclosed by the alternative embodiment of Ziv in order to similarly allow the device in the second, expanded state to be converted into the first, collapsed state ([0270]-[0271], [0275]-[0278]).
The modified Ziv discloses the device above.

However, Ziv discloses in another analogous alternative embodiment (2400, Fig 24a-b) wherein the treatment rendering portion is seen having three or more arcs (2402,2404,2406,2408, see Fig 24a-b) and where the second expanded state extends substantially in three dimensions (2400 expands in three dimensions when in the second expanded state, see Fig 24a) for the purpose of enabling the device the support multiple prolapsed organs (see [0324]; [0322]-[0324]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of plastic arcs disclosed by the modified Ziv to have three or more arcs as taught by the alternative embodiment of Ziv in order to enable the device to expand in three dimensions when in use thereby enhancing the device’s capability to provide support for multiple prolapsed organs (see [0324]; [0322]-[0324]). 
The modified Ziv disclosed the device above.
Ziv as modified by the analogous alternative embodiments further discloses where the distal ends of the three or more plastic arcs do not intersect directly with each other (302 of 940 does not intersect directly with one another at A, see annotated Fig 20d; 302 as modified by the 2nd embodiment of Ziv).
 
Regarding claim 2, Ziv teaches the device according to claim 1. 
The modified Ziv further teaches where the treatment rendering portion (the modified Ziv) comprises a plurality of bendable arcs (2402,2404,2406,2408, are arcs that are capable of bending when the deploying the device,  see Fig 24a-b).

Regarding claim 4, the modified Ziv discloses a device according to claim 2. 
As combined, Ziv further discloses where distal ends (A, see annotated Fig 20D) of the bendable arcs (302 as modified by Ziv) are connected to the external tube and proximal ends of the bendable arcs are connected to the internal tube (see Fig 20a-d).

Regarding claim 5, the modified Ziv discloses a device according to claim 2.
As combined, Ziv further discloses where proximal ends (B, see annotated Fig 20d) of the bendable arcs (302 as modified by Ziv) are integral with the internal tube (156, see Fig 20d; 302 is part of 156 and is thus considered as being integral, see Fig 20a and annotated Fig 20d) and distal ends (A, see annotated Fig 20d) of the bendable arcs (302 as modified by Ziv) are connected to the external tube (152, see Fig 20d; 302 is part of 152 when assembled to 150 and is thus considered as being connected to 152, see Fig 20a and annotated Fig 20d).

Regarding claim 8, the modified Ziv discloses a device according to claim 1.  
Although the modified Ziv further discloses an upper tube (152, see Fig 20d) and a lower tube (156, see Fig 20d), where the lower tube is coaxial and slidable within the upper tube (156 is coaxial with and slidable within 152 to transition between the first and second states , see Figs 20a-d), the modified Ziv does not explicitly disclose where the treatment rendering portion is an outer bar tube with a distal end connected to an upper tube and with a proximal end connected to a lower tube, and where the upper and lower tubes are coaxial and internal to the outer bar tube.
However, Ziv discloses in another analogous alternative embodiment (810, see Figs 5a-d and optionally Figs 6a-9b for further reference) having an analogous upper tube (152,154, see Fig 5a and annotated Fig 5a and 5c) and analogous lower tube (156,158, see see Fig 5b and annotated Fig 5a and 5c) where the treatment rendering portion (810, see Figs 5a-d and optionally Figs 6a-9b for further 100 is an outer tube structure having bar protrusions 110 extending out from 100 and is thus considered as being an outer bar tube) with a distal end (110a of 110, see annotated Fig 5a and 5c) connected to an upper tube (110a of 110 connects to 154 of 152, see annotated Fig 5a and 5c) and with a proximal end (110b of 110, see annotated Fig 5a and 5c) connected to a lower tube (110b of 110 connects to 158 of 156 when the device is in use, see annotated Fig 5a and 5c), and where the upper and lower tubes are coaxial and internal to the outer bar tube (152,154 and 156,158 are telescopic relative to another and is thus considered as being coaxial; additionally, 152,154 and 156,158 are placed coaxially inside 100,110 and thus consider as being internal to 100,110, see annotated Fig 5a and 5c) for the purpose of enhancing the ease of application of the device into the vagina ([0228]; see annotated Fig 5a and 5c, Figs 5a-d and optionally Figs 6a-9b for further reference).

    PNG
    media_image2.png
    966
    710
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer and inner tubes of the modified Ziv to have an circumferential edge on the outer tube and to include an outer bar tube as taught by the analogous alternative embodiment of Ziv, in order to provide an enhanced ease of application of the device into the vagina ([0228]; see annotated Fig 5a and 5c, Figs 5a-d and optionally Figs 6a-9b for further reference).

Regarding claim 9, the modified Ziv discloses a device according to claim 8.
The modified Ziv further discloses where the upper tube (the modified 152, see Fig 5a-c) and the lower tube (the modified 156, see Figs 5a-c) releasably interlock (the modified tubes 156 and 152 are able to slidably lock and unlock from one another via the removal device of Figs 21a-f best seen in Fig 21f as teeth 123 and 155 are capable of engaging and disengaging from 148 and 196 respectfully  and is thus considered as being releasably interlocked; see Figs 21a-f and [0270]-[0278]) (examiner notes that the tubes and removal device of the embodiment of Figs 21a-f would be still be capable of preforming the necessary function of converting the device from the second, expanded state to the first, collapsed state and vice versa if the outer and inner tubes were swapped and would not break the invention) to prevent sliding when in the expanded state (teeth 155 when received by 196 prevents modified tubes 156 and 152 from sliding when in the second, expanded state, see Figs 21a-f, [0274], and [0270]-[0278]).

Regarding claim 10, the modified Ziv discloses a device according to claim 9.
The modified Ziv further discloses where the upper tube (the modified 152) is configured with a slot (196, see Fig 20a-d) within which at least one locking pin of the lower tube (155 of the removal device, see Fig 21a-f) is received to interlock the upper and lower tubes (155 of the removal device is received into slot 196 of the modified upper tube 152 of Ziv resulting in the interlocking of the upper and lower tubes/ the second, expanded state, see Figs 21a-f, [0274], and [0270]-[0278]).

Regarding claim 14, the modified Ziv discloses a device according to claim 1.
As combined, Ziv further discloses where the treatment rendering portion (940 with 2402,2404,2406,2408, see Figs 20a-d and Figs 24a-b; Ziv as modified by the analogous embodiment of Ziv) comprises an upper element (2402,2408, see Figs 24a-b) and a lower element (2404,2406, see Figs Examiner is interpreting “the upper element” and “the lower element” based on the applicant’s description of these features seen in Figs 13a-b, Fig 14 and pg 19, lines 1-13 of the applicant’s specification.), where these elements are positioned concentrically opposing and orthogonal to each other (2402,2408 and 2404,2406 are seen positioned concentrically opposing and orthogonal relative to one another, see Figs 24a-b). 

Regarding claim 15, the modified Ziv discloses a device according to claim 14.
As combined, Ziv further discloses where the upper element (2402,2408, see Figs 24a-b) is provided with an outer telescoping tube (152, see Figs 20a-d) (2402,2408 are connected to 152 and are thus considered as being provided with 152; Ziv as modified by the analogous embodiment of Ziv) (for purposes of compact prosecution, the examiner is interpreting the outer telescoping tube and the concentric external tube as referring to the same thing)and the lower element (2404,2406, see Figs 24a-b) is provided with a toothed, sliding post (the components that make up the removable device as seen best in Fig 21f that are capable of sliding so that the device is able to convert from the second, expanded state to the first, collapsed state, see Figs 21f, 21a-f, [0270]-[0278]), where the sliding post slides coaxially within the outer telescoping tube during device expansion into the second, expanded state (the sliding post is housed coaxially within inner tube 252 and aligned coaxially with the outer tube 256 and then slides coaxially within outer telescoping tube 256 when converting into the second, expanded state, see Figs 21a-f, [0274], and [0270]-[0278])(Ziv as modified by the analogous embodiment of Ziv).

Regarding claim 16, Ziv discloses a device according to claim 15.
As combined, Ziv discloses where at least one tooth (155 of the removal device, Fig 21a-f) is provided to a distal end of the sliding post (155 are provided at a distal end of sliding post 153, see Fig 21f and Figs 21a-f) and where the tooth (155) is configured to reversibly lock the device into the second, the examiner is interpreting the term “block” to be defined as an obstruction as referred to by the Merriam-Webster’s dictionary definition) provided in a slot in the outer telescoping tube (the block is provided in slot 196 which is in the outer telescoping tube 256 as both are a part of the outer telescoping tube 256, see Figs 21a-b and Figs 21c-f and [0274]).

Regarding claim 21, the modified Ziv discloses a device according to claim 1.
As combined, Ziv further discloses where the treatment rendering portion (940 with 2402,2404,2406,2408, see Figs 20a-d and Figs 24a-b; Ziv as modified by the analogous embodiment of Ziv) is rotationally symmetric (the invention of Ziv is capable of being rotationally symmetric, see [0134]).

Regarding claim 26, the modified Ziv discloses a device according to claim 1.
As combined, the modified Ziv further discloses further comprising a locking mechanism (the locking mechanism of the removable device, see Figs 21a-f, [0157]-[0158] and [0270]-[0278]; 123 engage and disengage from 148 and 155 engage and disengage from 196 to form a locked and unlocked configuration of the device and is thus considered as a locking mechanism as the help in converting the device from the second, expanded state to the first, collapsed state) (the modified Ziv).

Regarding claim 32, the modified Ziv discloses a device according to claim 1.

However, Ziv further teaches in the alternative analogous embodiment of the removal device (Figs 21a-f, [0158] and [0275]-[0278]) where the removal device (the mechanism involved with converting the device from the second, expanded state to the first, collapsed state, see Figs 21a-f and [0270]-[0271], [0275]-[0276]) further comprises a holding bar (153 of the removal device, see Fig 21f; [0158]) for the similar purpose of allowing the device in the second, expanded state to be converted into the first, collapsed state (see Figs 21a-f, [0157]-[0158] and [0270]-[0271],[0275]-[0278]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reversible locking mechanism of the modified Ziv to further include the holding bar as taught by the alternative embodiment of Ziv in order to similarly allow the device in the second, expanded state to be converted into the first, collapsed state ([0157]-[0158]; see Fig 21a-f and [0275]-[0278]).

Regarding claim 36, the modified Ziv discloses a system for alleviating pelvic organ prolapse when inserted into a vagina (the invention of 940 with 2402,2404,2406,2408, see Figs 20a-d and Figs 24a-b; Ziv as modified by the analogous embodiment of Ziv), comprising:
(a) a device according to claim 1 (see rejection for claim 1); and, 
(b) an applicator (the invention described in the rejection of claim 1 is capable of being included with an applicatior such as the one seen on Fig 5a-d; see [0108] and 100,110 of Figs 5a-d).

Regarding claim 37, the modified Ziv discloses a system according to claim 36.
The modified Ziv further discloses further where the applicator comprises a holder (100 of 100,110 is held by the user as the device is placed into the vagina and then adjusted to the second, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 0007050 A, US 0080163 A, US 1334237 A, US 2201274 A, US 4307716 A, US 4620534 A, US 5014722 A, US 5632756 A, US 5782745 A, WO 2004103213 A1, US 6982515 B2, US 20080281149 A1, US 20090171139 A1, US 8302608 B2, US 10507094 B2, US 8728013 B2, US 20130053863 A1, and US 8573221 B2 are considered pertinent because they relate to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786